Citation Nr: 1208938	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a brain disorder, to include depression, paranoid delusional disorder, chemical intoxication and cognitive impairment, claimed as secondary to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 2010 decision, the Board denied service connection for a brain condition claimed as secondary to in-service exposure to chemicals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2011 order, granted a Joint Motion for Remand, vacating the Board's decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties essentially agreed it was necessary to have the Veteran examined and an opinion obtained to ascertain the etiology of the claimed condition, which was expanded to include depression, paranoid delusional disorder, chemical intoxication and cognitive impairment.  (The Board's prior decision was read as having too narrow of a focus.)  Accordingly, an examination and opinion will be sought.  

The Board also notes that in January 2012, the Veteran's attorney submitted a December 2011 private medical opinion to the Board and waived RO initial review of this newly submitted evidence, arguing that the proffered medical opinion is adequate and complete for purposes of adjudicating the claim.  38 U.S.C.A. § 5125 (West 2002).  The Board acknowledges that the December 2011 medical opinion provides an etiological link between the Veteran's diagnosed paranoid delusional disorder and his service;(i.e., that the prodromal phase of the condition occurred in service).  However, other medical evidence of record etiologically links many of the Veteran's psychiatric symptoms and some physical symptoms to his exposure to chemicals as a painter many years after his discharge from service.  Given the contradictory findings and opinions in the record regarding the onset and cause of the Veteran's claimed disability, the Board finds that the medical evidence currently of record is inadequate for purposes of rendering a final determination.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempts to obtain any more current relevant medical records should be made; (e.g. treatment records dated since 2009).  

2.  The Veteran should be afforded a VA examination by an individual(s) with appropriate expertise to determine the nature and etiology of the claimed condition, but including any currently diagnosed psychiatric disorder, e.g., depression, paranoid delusional disorder, as well as chemical intoxication and cognitive impairment, if found to be present.  All indicated studies should be performed.  The examiner must review the Veteran's claims folder, and acknowledge such review in the examination report.  The examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed disorder of the nature being investigated was manifested in service, or is a result of the Veteran's service or any incident therein, to include exposure to chemicals as a mechanic.  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




